92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammed Walliyullah Karim Abdul QADIR, a/k/a Muhammad W.K.Abdul Qadir, Plaintiff-Appellant,v.Charles H. McBRIDE, individually and as Ex-Mayor and Head ofCheraw Town Council;  Bill Taylor, Sergeant, individuallyand as the Cheraw Town Administrator;  George Hartzell,individually and as the Magistrate for the Town of Cheraw;James Tilley, individually and as the Magistrate of theCounty of Chesterfield;  Harry Drakeford, individually andas Ex-Chief for the Town of Cheraw;  J.A. Graves,individually and Chief of the Cheraw City Police Department;John Spears, individually and as officer of the Cheraw CityPolice Department;  Randy Malloy, individually and asofficer of the Cheraw City Police Department;  OfficerMcClain, individually and as officer of the Cheraw CityPolice Department;  unknown names of insurance companies oragents for defendants, individually and as agents for eachinsurance company;  unknown defendants of the City ofCheraw;  County of Chesterfield, South Carolina;  State ofSouth Carolina;  unknown defendants of Chesterfield GeneralHospital, individually and in their official capacity,Defendants-Appellees.
No. 96-1222.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Muhammed Walliyullah Karim, Appellant Pro Se.
Andrew Foster McLeod, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.   Karim Abdul Qadir v. McBride, No. CA-94-780-4-19BC (D.S.C. Feb. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED